      Case 1:18-cv-10418-GBD-KNF Document 58 Filed 10/21/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JESSE CHEN, Individually and on Behalf of :
All Others Similarly Situated,            :
                                                      CASE NO.: 1:18-cv-10418 -GBD-KNF
                                          :
                   Plaintiff,             :
                                          :
         v.                               :
                                          :
ELECT INCOME REIT, DAVID M. :
BLACKMAN, ADAM D. PORTNOY, :
DONNA D. FRAICHE, WILLIAM A. :
LAMKIN, and JEFFREY P. SOMERS,,           :
                                          :
                  Defendants.             :
                                          :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses without prejudice the above-titled action. This notice of

dismissal is being filed with the Court before service by Defendants of either an answer or a motion

for summary judgment.

 Dated: October 21, 2019                           Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
